Citation Nr: 1720045	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  12-05 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral hearing loss prior to December 7, 2015, and in excess of 40 percent thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1985 to March 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Wichita, Kansas Regional Office (RO), which denied a rating in excess of 30 percent for bilateral hearing loss.  

The case was previously before the Board in September 2015, where it was remanded for updated VA treatment records and a new VA examination.  The Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd Dyment v. Principi, 287 F.3d 1377 (2002).  Neither the Veteran nor her representative has argued otherwise.  

While the matter was in remand status, in a January 2016 rating decision, the RO increased the disability rating for bilateral hearing loss to 40 percent effective December 7, 2015.  Although an increased rating was granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned from the date of the claim, nor has the Veteran withdrawn her appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  Prior to December 7, 2015, the Veteran manifested no worse than Level V acuity in her right ear and Level V acuity in her left ear.

2.  From December 7, 2015, the Veteran has manifested no worse than Level VII acuity in her right ear and Level VII acuity in her left ear.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for bilateral hearing loss prior to December 7, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  The criteria for a disability rating in excess of 40 percent for the Veteran's bilateral hearing loss after December 7, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

	I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  

In the instant case, in a November 2010 letter issued prior to the initial decision on the claim, VA notified the Veteran of the information and evidence needed to substantiate and complete her claim, and of what part of that evidence she was to provide and what part VA would attempt to obtain for her.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2016).  This letter included the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2016); 38 C.F.R. § 3.159 (2016).  Service and VA treatment records are associated with the claims file.  

In addition, VA provided relevant examinations as discussed further in the decision.  The Board finds that the examination reports provide an adequate basis upon which to render a decision in this appeal, including specific reference to the applicable rating criteria as well as the functional effects of the appellant's hearing loss.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Martinak v. Nicholson, 21 Vet. App. 447 (2007); Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria).  

Here, the Board note that it has carefully considered the Veteran's assertions that the December 2010 VA audiometric examination did not adequately capture the severity of her hearing loss disability in the context of daily life given that the VA examination was conducted in a quiet, sound-controlled environment.  

For VA rating purposes, an examination for hearing impairment must meet the four requirements of 38 C.F.R. § 4.85(a).  It must be conducted by a state-licensed audiologist, the examination must include a controlled discrimination test (Maryland CNC), the examination must include a pure tone audiometry test, and the examination must be conducted without the use of hearing aids.

The Court has upheld VA's policy of conducting audiometric testing in a sound-controlled room, which is designed to obtain the necessary information for the full and accurate application of the hearing loss rating schedule.  Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007).  Moreover, the Court recognized in Doucette v. Shulkin, 28 Vet. App. 366 (2017), that VA's audiometric tests are specifically designed to measure the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment; thus, the Veteran's inability to hear or understand speech or to hear other sounds in various contexts have been sufficiently measured during the VA examination and such functional effects are contemplated by the schedular rating criteria.

The Board has also considered the Veteran's assertions that the December 2010 VA audiometric examination is inadequate in that it was not conducted by a state-licensed audiologist.  In May 2011 correspondence, however, a VA Medical Center Director responded to a congressional inquiry initiated by the Veteran.  The VA Medical Center Director stated that the examination was performed by a qualified audiologist and that the procedures and equipment were as required by the appropriate VA handbooks and protocols.  Under these circumstances, the Board finds that the record establishes that the examination was adequate for rating purposes and that VA has met its duty to assist with respect to obtaining an adequate VA medical examination.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Neither the Veteran nor her representative has raised any additional issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


	II.  Merits

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  As set forth above, the RO has assigned separate ratings during the appeal period based on facts found.  

Hearing loss is rated under the criteria of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  Evaluations of defective hearing are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1993).  

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the puretone threshold average, as contained in a series of tables within the regulations.  38 C.F.R. § 4.85(b).  The "puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85(d) (2016).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  

The regulatory provisions also provide two additional circumstances under which alternative tables can be employed.  One is where the puretone thresholds in any four of the five frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz are 55 decibels or greater.  The second is where puretone thresholds are 30 decibels or less at frequencies of 1,000 Hertz and below, and are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 4.86.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


A.  Bilateral Hearing Loss Disability prior to December 7, 2015

The Veteran was originally granted service connected for bilateral hearing loss in April 2007 and assigned an initial 30 percent rating, effective August 31, 2005.  

In October 2010, the Veteran filed a claim for an increased rating, stating that her hearing loss had worsened.  The Veteran was afforded a VA examination in December 2010.  Based on those examination findings, in April 2011, the claim for an increased rating was denied.  The Veteran appealed the denial and, in January 2016, a rating decision increased her hearing loss disability rating to 40 percent, effective December 7, 2015, the date of a second VA medical examination which showed that her hearing acuity had worsened.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (holding that if later evidence obtained during the appeal period indicates that the degree of disability increased or decreased, "staged" ratings may be assigned for separate periods of time based on facts found).  

In addition to the December 2010 VA examination, the record contains evidence showing that the Veteran was tested at a VA outpatient audiology clinic in August 2010.  The Board has carefully considered these findings but, as discussed in detail below, for the rating period prior to December 7, 2015, the Veteran's bilateral ear hearing loss did not more nearly approximate that required for a rating in excess of 30 percent under DC 6100.

In the August 2010 audiology hearing test, the report revealed pure tone thresholds, in decibels, as follows:

HERTZ

1000
2000
3000
4000
AVERAGE
RIGHT
60
75
N/A
60
65
LEFT
65
70
N/A
70
68.33

Average pure tone threshold was 65 decibels in the right ear and 68.33 in the left ear.  While speech recognition was tested, the clinic report does not state that testing was done with the Maryland CNC word list.  Nevertheless, pursuant to 38 C.F.R. § 4.86(a), the numeric designation of hearing impairment using Table Via may be used because the pure tone threshold at each of the four specified frequencies is 55 decibels or more, and using Table VIa resulted in a higher numeral for the Veteran's disability. 

Using solely the average pure tone threshold results, the examination findings translate to Level V hearing in the right ear and Level V hearing in the left ear.  38 C.F.R. § 4.85, Table VIa.  Applying Table VII, DC 6100, this equates to a 20 percent rating.

The December 2010 VA audiological examination revealed the following pure tone thresholds, in decibels:

HERTZ

1000
2000
3000
4000
AVERAGE
RIGHT
60
75
70
70
68.75
LEFT
65
75
70
65
68.75

Average pure tone threshold was 68.75 in the right ear with speech recognition ability of 90 percent and 68.75 in the left ear with speech recognition ability of 88 percent.  Again, the pure tone threshold at each of the four specified frequencies was greater than 55 and use of Table VIa was more beneficial to the Veteran.  The examination findings translate to Level V in the right ear and Level V in the left ear.  38 C.F.R. § 4.85, Table VIa.  Applying Table VII, DC 6100, this equates to a 20 percent rating.

The Veteran's VA treatment records document an on-going diagnosis of impaired hearing and there are reports that she was seen several times following the December 2010 examination for hearing aid assistance.  However, there are no additional audiological results documented during this period.

The Board has carefully reviewed the remaining record in its entirety, but finds no other probative evidence of record showing that the Veteran's hearing loss disability is more severe for compensation purposes than demonstrated on the VA audiological evaluations discussed above.

The Board acknowledges the reports that the Veteran experiences hearing difficulties, including in conversing with others in person and over the phone.  Although the Board finds these statements to be credible, it finds that these factors do not provide sufficient evidence on which to award a higher rating for hearing loss for the period prior to December 7, 2015.  Again, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, as explained above, the numeric designations do not correlate to a rating in excess of 30 percent.  As such, the preponderance of the evidence is against the Veteran's claim for a higher rating.  Consequently, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b).

		B.  Bilateral Hearing Loss Disability Following December 7, 2015

As described above, the Veteran's disability rating for bilateral hearing loss was increased to 40 percent via a January 2016 rating decision and given an effective date of December 7, 2015, the date of the Veteran's most recent VA audiological examination.

The Veteran has not contested the 40 percent increase provided by the RO; however, as that decision represented only a partial grant of benefits sought for the appeal, and not the maximum benefit provided by the rating schedule, the claim remains properly before the Board.

The report revealed the pure tone thresholds from the December 2015 VA examination, in decibels, to be as follows: 
  
HERTZ

1000
2000
3000
4000
AVERAGE
RIGHT
70
80
80
80
78
LEFT
75
75
80
85
79 

Average pure tone threshold was 78 in the right ear with speech recognition ability of 80 percent.  Average pure tone threshold was 79 in the left ear with speech recognition ability of 80 percent.  

Again, because of the Veteran's exceptional hearing loss in both ears, the numeric designation of hearing impairment is calculated with Table VIa, pursuant to 38 C.F.R. § 4.86.  The December 2015 examination findings translate to Level VII in the right ear and Level VII in the left ear.  38 C.F.R. § 4.86, Table VIa.  Applying Table VII, DC 6100, this equates to a 40 percent rating. 

The Veteran stated in her March 2012 VA Form 9 that she continued to struggle due to her hearing loss, which has had a dramatic impact on her life.  She also stated that using the phone is challenging and that she avoids groups of people.

Again, the Board does not discount the difficulties that the Veteran experiences as a result of her hearing loss.  However, as previously noted, that the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent VA audiology studies.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results in assigning the schedular rating.  See  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Under these circumstances, the Board finds that there is no probative evidence to support a rating for the Veteran's bilateral hearing loss disability in excess of 40 percent following December 7, 2015.  The preponderance of the evidence is against the Veteran's claim for a higher rating.  Consequently, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 1155.  

	III.  Extraschedular Consideration

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.

The Board finds that the rating criteria contemplate the Veteran's bilateral hearing loss disability.  The Veteran's hearing loss is manifested by decreased hearing acuity and complaints of difficulty hearing in conversation, both in person and over the phone, which negatively impacts her life.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably encompass the Veteran's disability level and symptomatology, including her difficulty hearing and understanding speech.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such impairment.

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's challenges with telephone calls and verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  The Board thus finds that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  

The Board notes that this conclusion is consistent with the Court's holding in Doucette v. Shulkin, 28 Vet. App. 366 (2017) ("[W]hen a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria").  The Board further finds that the record on appeal contains no evidence of other symptoms attributable to the service-connected bilateral hearing loss, such as dizziness, vertigo, or ear pain, not contemplated by the rating criteria.

Because the rating criteria reasonably describe the claimant's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular noncompensable evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116   (2008); VAOPGCPREC 6-96.  The evidence does not show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.

The Board notes that under Johnson v. McDonald, 362 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Lastly, the Court has held that a request for a total disability based on individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  It has not been shown or suggested that gainful employment is precluded due to the Veteran's bilateral hearing loss.  In her December 2015 VA examination, the Veteran stated that she had difficulty understanding speech, particularly in areas of background noise, but did not mention that she had difficulty obtaining or maintaining employment.  Further, the VA examiner commented on the functional impact of the Veteran's hearing loss, and stated that employment that requires the ability to hear and understand conversation without error will be challenging, but that with proper amplification, the disability of hearing impairment alone will not preclude gainful employment.  As such, the Board does not find that a claim for a TDIU has been reasonably raised by the record, and thus the Board finds it unnecessary to consider entitlement at this juncture.


ORDER

Entitlement to a rating in excess of 30 percent for bilateral hearing loss prior to December 7, 2015, is denied.

Entitlement to a rating in excess of 40 percent for bilateral hearing loss following December 7, 2015, is denied.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


